DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive.

Rejections under 35 USC § 112(a): written description
	The remarks take the position that the recitations of “the catalytic material includes ruthenium…titanium oxide, or any combination thereof”, “the thickness of the Ru layer is in a range from about 2 nm to about 50 nm in some embodiments” and “similar methods and configurations may be applied to catalytic layers comprising another material” is sufficient to show the applicant had possession of a ruthenium and titanium oxide layer having a thickness in the range from about 2 nm to about 50 nm.  The examiner disagrees.  Specifically, the paragraph teaches similar methods and configurations may be applied to catalytic layers comprising another material, not materials (i.e. a combination of ruthenium and titanium oxide materials as claimed).  

Rejections under 35 USC § 103
	The remarks have been found unpersuasive.  As discussed in the interview summary, Koevets does not need to disclose the catalytic layer disposed on the plurality of vanes because Zhoa in view of A1 already teaches a catalytic layer disposed on the plurality of vanes.
	With regards to the suggestion that Koevoets teaches the addition of hydrogen, the examiner agrees.  However, the examiner does not agree that Koevoets fails to disclose the removal of hydrogen.  Specifically, Koevoets teaches “a catalytic material which catalyzes the decomposition of the outgassing material which adorbs to the cooling surface” ([0173]).  The outgassing material may be SnH4 ([0006] and [0126]).  The reaction may alternatively be a reduction reaction ([0056]).  Since the materials of the catalytic layer of Koevoets is disclosed to be titanium oxide and ruthenium ([0066]), in the situation where the outgassing material is SnH4, there would inherently be a reduction reaction in order for the outgassing material to decompose as suggested in paragraph [0173].  As evidenced by Ugur et al. (submitted herewith), decomposition of "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")”.  In the instant case, since the composition of the catalytic material of Koevoets is identical to the claimed catalytic material, than the properties are also identical, (i.e. reducing SnH4 to Sn).
	Therefore, the remarks have been found unpersuasive and the rejections stands as reiterated herein below.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 12-13, 16-17, 19, 21, 32, 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12, 32 and 44 lack written description for “removes a hydrogen from SnH4 to Sn”. Specifically, removing a hydrogen from SnH4 would result in SnH3, there is no support within the specification for how removal of a hydrogen would result in Sn.  The examiner recommends amending the claims to recite the previous language “reduces a SnH4 to Sn”, which is supported throughout the specification.
Claims 13, 16-17, 19, 21, 43 and 45-49 lack written disclosure by virtue of their respective dependencies on a claim failing to meet the written description requirement.
Claims 45 dependent upon claim 44 lacks written disclosure for “the catalytic layer includes a titanium oxide and a Ru” (claim 44)  and “a thickness of the catalytic layer being in a range from 2 nm to 50 nm”.  Specifically, paragraph [0032] of the published application is the only paragraph that teaches other materials for the catalytic material.  Paragraph [0032] recites “The catalytic material includes ruthenium (Ru), tin (Sn), tin oxide, titanium oxide, or any combination thereof”.  Moreover, the embodiment that discloses the thickness of the Ru layer being 2 nm to 50 nm is disclosed in paragraph [0033].  Paragraph [0033] recites “Ruthenium may be coated on the surface of the vanes by a thermal deposition method, an e-beam deposition method or any other suitable film formation methods. The thickness of the Ru layer is in a range from about 2 nm to about 50 nm in some embodiments. Similar methods and configurations may be applied to catalytic layers comprising another material.”  That is the specification only supports an embodiment where the Ru layer has a thickness of 2 nm to about 50 nm.  There is no express recitation or suggestion of a layer including titanium oxide and ruthenium having a thickness of 2 nm to about 50 nm.  The specification teaches that when Ru (i.e. catalytic layer) is coated on the vanes, the thickness is of 2 nm to about 50 nm.  Alternatively, the specification teaches similar methods may be applied to catalytic layers comprising “another material”.  There is no suggestion that the applicant had possession of an embodiment where the catalytic layer includes Ru and titanium oxide having a thickness of ~ 2 nm- 50 nm.  
Claims 46-49 lack written description by virtue of their dependencies on a base claim failing to meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16-17, 19, 21, 32, 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 12, 32 and 44 are vague and indefinite for reciting “removes a hydrogen from SnH4 to Sn” because it is unclear how the removal of a single hydrogen would result in tin.  That is, a removal of a hydrogen from SnH4 would result in SnH3.
Claims 13, 16-17, 19, 21, 43 and 45-49 are vague and indefinite by virtue of their dependencies on an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, 17, 19, 21, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US pgPub 2016/0209753) in view of Anonymous (Anonymous, Research Disclosure, 603040, 2014) (copy of publication submitted with the office action of 14 January 2019) (herein A1) as evidenced by Van Herpen et al. (US pgPub 2008/0011967) and as evidenced by Koevoets et al. (US pgPub 2020/0233319).
Regarding claim 12, Zhao teaches an extreme ultra violet (EUV) radiation source apparatus (fig. 4), comprising: 
a collector (fig. 4, “CO”); 
a target droplet generator (fig. 4, 1) for generating a tin (Sn) droplet ([0070]); 

a chamber (fig. 3 shows chamber 4220) enclosing at least the collector (fig. 3 shows CO in chamber 4220) and the rotatable debris collection device ([0079] teaches the fan propels some debris out of the fan unit on the walls of the vacuum chamber.  Thus the fan must be in the chamber), wherein: 
the rotatable debris collection device includes 
a first end support (fig. 16 shows bearing 10 supporting one end of the fan, see [0093]); 
a second end support (fig. 16 shows bearing 10 supporting another end of the fan, see [0093]); and 
a plurality of vanes (blades 61), ends of which are supported by the first end support and the second end support (since the bearings support the fan at both ends, and the blades are part of the fan, the blades are supported by the bearings at each end), respectively.
Zhao differs from the claimed invention by not disclosing a surface of at least one of the plurality of vanes is coated by a catalytic layer, which reduces a SnH4 to Sn, the surface includes a roughened surface having regularly formed structures including depressions or holes that are two dimensionally arranged with a depth.
However, A1 as evidenced by Van Herpen et al. teaches a debris trap coated by a catalytic layer which removes a hydrogen from SnH4 to Sn (A1, note: second to last page, second full paragraph teaches “a surface of the debris trap may be a rough surface, may have a porous structure and/or may include a grating which is coated with 
A1 modifies the debris trap of Zhao by suggesting the coating of the surface of the trap with Ru.
Since both inventions are directed towards the capture of debris on the surface of a debris trap, it would have been obvious to one of ordinary skill in the art to cover the vanes of the trap of Zhao with the Ru layer of A1 because Ru “attracts and traps debris” thus further preventing the debris from escaping the trap and thus further improving the mitigation of flying debris that may strike and damage sensitive optical components such as the collector.
Zhao in view of A1 differs from the claimed invention by not showing the specific depth of the depressions or holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the depressions or holes to have a depth of 50 nm to 1000 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.1

However, Van Herpen is evidence that the catalytic material may be selected from more than one metals including Ru ([0060], [0085]).  Van Herpen is further evidence that metal oxides may be suitable ([0060]).  Further, Koevoets et al. teaches that catalytic materials may comprise ruthenium and titanium and/or oxides thereof, wherein the catalytic material may comprise mixture of metals and metal oxides ([0066]).  
Therefore, since Ru and titanium oxide were known to be used together as a catalyst, it would have been obvious for the catalytic layer to be composed of Ruthenium and titanium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In the instant case, paragraph [0032] of the instant specification is the only paragraph that suggest the claimed combination reciting “The catalytic material includes ruthenium (Ru), tin (Sn), tin oxide, titanium oxide, or any combination thereof”.  The instant specification teaches no particular advantage or criticality of the claimed combination of Ru and titanium oxide over any other combination of elements or each element alone.  A1 already discloses the use of Ru, therefore the combination appears to be merely an obvious alternative. Since the combination of Ru and titanium oxide are known to be catalyst to decompose SnH4 (as evidenced by Koevoets (see response to arguments section above)), it would have been obvious to substitute the Ru layer of A1 with the combination of Ru and titanium 
Regarding claim 13, Zhao teaches a gas inlet (buffer gas inlet 5 see paragraph [0070] and fig. 4); and a gas outlet ([0072]-[0073] outward flow of buffer gas via fan unit (i.e. between blades of fan) and [0079]  buffer gas is removed from chamber , cleaned and recirculated), wherein a hydrogen gas is supplied from the gas inlet ([0070]) and the debris collection device transfers a gas toward the outlet by a rotating operation ([0073], [0079]).
Regarding claim 16, Zhao in view of A1 teaches wherein: the catalytic layer is coated on the roughened surface (A1, note: second to last page, second full paragraph teaches “a surface of the debris trap may be a rough surface, may have a porous structure and/or may include a grating which is coated with a material (i.e. ruthenium) which attracts and traps debris).
Regarding to claim 17, Zhao in view of A1 differs from the claimed invention by not showing the size of the regularly formed structures.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the size to be 10-500 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Note there is no disclosed criticality to the claimed size of the regular formed structures, therefore it appears that the size is a mere discovery of optimum or workable ranges involving only routine skill in the art (see MPEP 2144.05 (III)(A)).

Regarding claim 21, Zhao in view of A1 as evidenced by Van Herpen et a. teach wherein the catalytic layer includes at least one selected from the group consisting of Sn (A1 teaches attachment of Sn thus accumulation of tin would result in the catalytic layer including a tin layer).
Claim 44 is broader in scope than claim 12 above, therefore is obvious as discussed herein above.
In regards to claim 45, the combined device differs from the claimed invention by not showing the thickness of the catalytic layer (i.e. Ru and titanium oxide).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the thickness to be within the range of 2 nm to 50 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note there is no disclosed criticality to the claimed thickness, therefore it appears that the thickness is a mere discovery of optimum or workable ranges involving only routine skill in the art (see MPEP 2144.05 (III)(A)).
In regards to claim 46, Zhoa in view of A1 teaches wherein the catalytic layer further includes at least one of a tin (A1 teaches tin has a high affinity for Ru, thus tin is attracted and attached to the layer and thus is part thereof).



Claims 32, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of A1 as evidenced by Van Herpen et al. as evidenced by Koevoets et al. (US pgPub 2020/0233319)   and further in view of Loopstra et al. (US pgPub 2010/0053576).
	Claims 32 and 47 recite substantially commensurate limitations as claims 12 and 17 and is rejected for the same reasons as discussed in the rejection of claims 12 and 17. However, while A1 teaches a roughened surface, the surface is only disclosed to be regular (i.e. grating) and/or porous.  A roughened porous structure may be regular or irregular.  Therefore, the combined device fails to disclose irregular formed structures having the claimed RMS claimed range. 
However, Loopstra teaches irregular formed structures ([0061] teaches a RMS value suggesting irregular formed structures).
Loopstra modifies the combined device by specifying particular advantageous sizes of the rough surface.
Since both inventions are directed towards rough surfaces to trap particles, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the sizes of Loopstra because the rough surface can increase the sticking and residence time ([0061]).
Regarding claim 49, Zhoa in view of A1 teach wherein the roughened surface includes porous structures (A1 second to last page second to last paragraph teaches porous structure forms the rough surface) formed by at least one of a sand blast .


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of A1 as evidenced by Van Herpen et al. as evidenced by Koevoets et al. (US pgPub 2020/0233319) and further in view of Anonymous (Research Disclosure 613053 20 April 2015) (copy of publication submitted with the Advisory action of 03 July 2019) (herein A3)
Regarding claim 43, the combined device fails to disclose a pitch of 20 nm to 1000 nm.  
However, A3 teaches a microgroove spacing having 1000 nm pitch to provide a super-hydrophobic effect (see second to last page, second to last paragraph).
A3 modifies A1 by providing a pitch for the grooves.
Since both devices are directed towards grooves within a surface, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the pitch of A3 in the combined device because the micro-grooves provide a self-cleaning property of the treated surface, moreover it provides an anti-corrosion and anti-microbial properties, thus improving the properties of the treated surface (see third to last page second to last paragraph).  
Alternatively, regarding claim 43, the combined device differs from the claimed invention by not showing the pitch of the grating.  It would have been obvious to one .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of A1 as evidenced by Van Herpen et al. as evidenced by Koevoets et al. (US pgPub 2020/0233319)   and further in view of Loopstra et al. (US pgPub 2010/0053576) and further in view of Anonymous (Research Disclosure 613053 20 April 2015) (copy of publication submitted with the Advisory action of 03 July 2019) (herein A3).
Regarding claim 48, the combined device in view of A3 teach wherein the roughened surface includes protrusions and a top shape of the protrusions is at least polygonal (See figure 1 of A3 which shows a triangular shaped protrusion (i.e. simple polygon)). Note the motivation and rational to combine is the same as claim 43 above.

Relevant art:
Ugur et al. (Ugur et al., “Decomposition of SnH4 molecules on metal and metal-oxide surfaces”, Applied Surface Science. 2014) teaches titanium oxide inhibits the decomposition of SnH4 molecules and Ruthenium catalyzes the decomposition of SnH4 molecules into Sn and H2.
Ehm et al. (US pgPub 2009/0231707) teaches a vacuum housing 18.1 of an EUV light source provided with titanium and ruthenium to reduce the number of 
Endo (US pgPub 2010090132) teaches Materials having high hardness and resistance properties against the sputtering such as TiN, Si.sub.3N.sub.4, BN, Al.sub.2O.sub.3, TiO.sub.2, MgAl.sub.2O.sub.4, carbon (C), and titanium (Ti) are suitable for the coating material. Especially, in the case where tin (Sn) is used as the target material, it is preferable that titanium (Ti) having a high wettability for liquid tin and relatively high resistance properties against the sputtering is used as the coating material. Further, in the case where porous titanium is coated on the magnetic cores, even if tin ions reach the magnetic cores and tin adheres to the magnetic cores, tin leaks into pores of the porous titanium, and therefore, it is possible to prevent tin from being sputtered again by fast ions colliding with the magnetic cores ([0054]).
Kato (USPN 6,795,166) teaches a TiO2 film applied to the surface of one optical unit to prevent contamination (see abstract).
Schimmel et al. (US pgPub 2016/0274467) teaches a layer of tin 37 deposited on a vane of a debris receiving surface 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See further discussion on pages 2-3 of the Final Rejection of 17 April 2020